SteveNS, J.,
delivered the opinion of the court.
We do not think the decree of the chancellor in this ease can be upheld either on the law or the facts. A detailed statement of the history of the controversy ■between the parties hereto or the facts could be of *146no ■ interest to any one except the parties, and therefore without a prolonged discussion of the facts, we state briefly the reasons that impel us to reverse this case.
The initial telegram, in response to which Mr. Brown, the agent of appellant, quoted the ocean rate on the shipment of cast iron in question, constituted an inquiry from the district freight agent of the Southern Bailway Company and not an inquiry from appellee or any other shipper. This inquiry simply asked the ocean rate on cast-iron pipe from Gulfport to Colon. Mr. Brown quoted a rate of two dollars and fifty cents net per ton on five thousand tons of cast-iron pipe. The responsive telegram of appellant’s agent submitting this quotation consitutes an offer that was in fact never accepted by appellee or any one else. Appellant railroad company in the first place is not engaged in the business of ocean transportation, and this whole record demonstrates that both Mr. Brown and appellee never accepted a written contract of carriage from the Gulf & Ship Island Bail-road Company from Gulfport to Colon. There was then no bill of lading or other contract of carriage whereby the Gulf & Ship Island Bail-road Company ever obligated itself to transport the iron pipe in question. But conceding that, under the circumstances, appellant was. obliged to make good its quotation of an ocean rate of two dollars and 50 cents, the record shows that appellee never intended to ship its pipe via Gulfport unless the Interstate Commerce Commission reduced the inland rate much lower than the rate that existed when Mr. Brown made his quotation. It is shown that the combined rail and water rate from appellee ?s plant to Colon via Gulfport was five dollars and fifty cents, while the combined rate via New Orleans was five dollars and forty cents. Appellee’s bid to the Panama Canal Commission on November 6th could not have been submitted on any certain or fixed basis that allowed a profit without taking the New *147Orleans rate as the minimum. It conld not know and did not know whether the Interstate Commerce Commission wonld place the rate to Gulfport on a parity with that of New Orleans,, and the first half of the shipment in question was actually made via New Orleans before the Interstate Commission made effective the reduction of the inland rate to Gulfport! If it should he conceded that appellant was obliged to make good its quotation, .then as to the'first half of the shipment actually made by appellee there is no damage whatever shown.
Furthermore, appellant’s quotation was upon five thousand tons, whereas the Canal Commission awarded appellee a contract calling for a much smaller quantity, and appellee not only never accepted appellant’s offer to carry five thousand tons, hut was not in position to ship that quantity at all. We do not think the railroad company is shown to have had notice of the terms and conditions of the contract being awarded by the Canal Commission, and there was never at any time a definite agreement as to the time the shipment was to start or the time it was to he delivered, and certainly no agreement to divide the shipment in two parts. The proof shows that appellant could have secured sailing vessels for appellee’s use, hut that the use of such vessels was prohibited by the terms of the government’s contract with appellee. In the initial telegram quoting the rate nothing was said about the agency to be employed from Gulfport to Colon except that it should he ocean transportation. There is no element of fraud or bad faith in this case. As a matter of fact there was never any definite, binding contract between the parties hereto, no meeting of their minds as to the exact amount of tonnage, the kind of ship, date of shipment, or time of delivery. Under this view of the case there can be no recovery whatever, and the decree of the chancery •court is" accordingly reversed, and a decree will bé ■entered here in favor of appellant dismissing the suit.

Reversed.